DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3 and 5-8 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “a display apparatus, comprising: pixels two-dimensionally arranged, wherein each of the pixels includes: a light-emitting element; a capacitance element which retains a first voltage fed through a signal line; a drive transistor which feeds a current according to the first voltage to the light-emitting element; a first write transistor which includes a source electrode and a drain electrode and is connected between the signal line and a gate electrode of the drive transistor, one of the source electrode and the drain electrode being connected to the signal line; a second write transistor connected between (i) an other of the source electrode and the drain electrode of the first write transistor and (ii) the gate electrode of the drive transistor; and a counter transistor including a source electrode and a drain electrode, one of the source electrode and the drain electrode being connected between (iii) the other of the source electrode and the drain electrode of the first write transistor and (iv) one of a source electrode and a drain electrode of the second write transistor, an other of the source electrode and the drain electrode of the counter transistor being connected to a voltage line which feeds a second voltage, the voltage line is disposed in each of pixel rows, the display apparatus further comprises a controller which sets, for each pixel row of the pixel rows, the second voltage of the pixel row, based on the first voltage written to two or more pixels in the pixel row, and the controller sets an intermediate voltage between the first voltage written to a first pixel which performs white display and the first voltage written to a second pixel which performs black display as the second voltage, the first pixel which performs the white display and the second pixel which performs the black display being included in the two or more pixels in the pixel row” in combination with the other claimed limitations set forth in independent claim 1.

With respect to independent claim 5, the prior art of record alone or in combination, fails to teach, disclose or render obvious, “a display apparatus comprising: pixels two-dimensionally arranged, wherein each of the pixels includes:
a light-emitting element; a capacitance element which retains a first voltage fed through a signal line; a drive transistor which feeds a current according to the first voltage to the light-emitting element; a first write transistor which includes a source electrode and a drain electrode and is connected between the signal line and a gate electrode of the drive transistor, one of the source electrode and the drain electrode being connected to the signal line; a second write transistor connected between (i) an other of the source electrode and the drain electrode of the first write transistor and (ii) the gate electrode of the drive transistor; and a counter transistor including a source electrode and a drain electrode, one of the source electrode and the drain electrode being connected between (iii) the other of the source electrode and the drain electrode of the first write transistor and (iv) one of a source electrode and a drain electrode of the second write transistor, an other of the source electrode and the drain electrode of the counter transistor being connected to a voltage line which feeds a second voltage, the voltage line is disposed in the display apparatus further comprises a controller which sets, for each pixel row of the pixel rows, the second voltage of the pixel row, based on the first voltage written to two or more pixels in the pixel row, and the controller sets the second voltage based on the first voltage written to a first pixel which performs black display when among the two or more pixels in the pixel row, a proportion of the two or more pixels which perform the black display is higher than or equal to a first proportion, and sets the second voltage based on the first voltage written to a second pixel which performs white display when among the two or more pixels in the pixel row, a proportion of the two or more pixels which perform the white display is higher than or equal to a second proportion” in combination with the other claimed limitations set forth in independent claim 5.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628